DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US 6,563,530 B1), in view of Takahira (US 7,525,201 B2).
Regarding claim 1, Oyama discloses a mounting accuracy measurement chip (40) used to measure the mounting accuracy of a mounting device configured to mount a mounting member to a target mounting substrate (Title; Abstract; figs. 2 and 5-7; col. 7, lines 14-17), the mounting accuracy measurement chip comprising: a chip main body (41); and one or more protrusions (44, 45), provided on a mounting face of the chip main body, which serve as a contact surface with a mounting target at a position shifted from the mounting face of the chip main body (cols. 8-9, lines 51-67 and 1-29); wherein the one or more protrusions are disposed only within a range defined by a circle whose center is the center of gravity of the mounting face and whose radius is half the length of the longest distance from the center of gravity to the outer edge of the chip main body (fig. 2; col. 9, lines 16-51). Oyama, however, does not explicitly disclose the one or more protrusions extending from the mounting face of the chip main body along a thickness direction of the chip main body.
Takahira teaches that it is well known to provide related chip (1), having a chip main body and one or more protrusions (“dummy solder bump” 10c: figs. 3A-3C) provided on a mounting face of the chip main body, the one or more protrusions extending from the mounting face of the chip main body along a thickness direction of the chip main body (figs. 1, 3A-3C and 4B-5B; col. 3, lines 10-15; col. 4, lines 4-22 and 42-44; col. 5, lines 33-57).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Oyama to incorporate the protrusion(s) extending in a thickness direction of the chip body of Takahira. Though Oyama is silent as to whether the protrusion explicitly extends in a thickness direction, Takahira simply serves to demonstrate that this was a routine orientation for dummy bumps, used for testing, structural support and standoff. PHOSITA would have realized that such protrusions would advantageously allow for non-destructive alignment and positioning testing, as indicated by Takahira; which would have predictably decreased manufacturing time and costs due to rework in the old apparatus of Oyama. Moreover, there is no indication in the instant application that any surprising results came from the use of the known protrusion orientation of Takahira with the old test chip of Oyama and the combination would have been performed with reasonable expectation of success.
Regarding claim 2, Oyama in view of Takahira teaches the method of claim 1 as detailed above, and Oyama further discloses that the mounting accuracy measurement chip has multiple projections (fig. 2: four corners of 44, and forty of 45) (col. 9, lines 16-51).
Regarding claim 3, Oyama in view of Takahira teaches the method of claim 2 as detailed above, and Oyama further discloses the mounting accuracy measurement chip comprising: four protrusions (four corners of 44), including a first protrusion, a second protrusion, a third protrusion, and a fourth protrusion; wherein the four protrusions are provided such that the first protrusion and the second protrusion are positioned symmetrically with respect to a line segment connecting the third protrusion and the fourth protrusion, and the third protrusion and the fourth protrusion are positioned symmetrically with respect to a line segment connecting the first protrusion and the second protrusion (fig. 2: each corner is diametrically opposite to another corner, and there are four corners).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oyama, in view of Takahira, further in view of Love (US 5,477,160).
Regarding claim 4, Oyama in view of Takahira teaches the method of claim 1 as detailed above. Oyama further discloses a placement portion (15), to which the contact surface of the mounting accuracy measurement chip can be placed (fig. 2; cols. 8-9, lines 51-67 and 1-29). The modified Oyama, however, does not appear to teach an adhesive placement portion to which the contact surface adheres.
Love teaches that it is well known to provide a related mounting accuracy measurement chip (104) used to measure the mounting accuracy of a mounting device configured to mount a mounting member to a target mounting substrate (Title; Abstract; figs. 1a-2a; col. 5, lines 1-21), the mounting accuracy measurement chip comprising: a chip main body (middle one of 104); and one or more protrusions (114), provided on a mounting face (bottom face, as viewed) of the chip main body, which serve as a contact surface with a mounting target at a position shifted from the mounting face of the chip main body (figs. 1a-2a); and an adhesive placement portion (103), having a degree of adhesiveness, to which the contact surface of the mounting accuracy measurement chip adheres (figs. 2a-2b; col. 9, lines 19-36).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Oyama to incorporate the adhesive nature of the placement portion of Love. It is evident from Oyama that the test chip is intended to be attached and retained on the jig. Love simply serves to demonstrate that it was well-known to use an adhesive bond between a test chip and the element holding it. Such a known expedient was predictably employed at the time of filing and was known to advantageously aid in more secure and controllable retention of test pieces, thus decreasing misalignment, and component loss, and therefore decreasing cost, as would be expected. Moreover, there is no indication that any surprising results came from the known use of adhesive to hold the old test chip of Oyama, nor that any new or special structures were devised in order to arrive at the obvious combination.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oyama, in view of Takahira, further in view of Larson (US 6,050,151).
Regarding claim 5, Oyama in view of Takahira teaches the method of claim 1 as detailed above. Oyama further discloses that the chip main body is made of glass which can be viewed through and wherein each of the one or more protrusions (44) with the transparent material around the protrusion (fig. 2; col. 9, lines 16-25; col. 5, lines 51-57). The modified Oyama, however, does not appear to teach that the glass substrate comprises a plurality of transparent windows.
Larson teaches that it is well known to provide a related mounting accuracy measurement chip (50) used to measure the mounting accuracy of a mounting device configured to mount a mounting member to a target mounting substrate (Title; Abstract; figs. 1 and 7), the chip body having protrusions (64, 65) with windows (“windows”) provided thereabouts for alignment (figs. 1 and 7; col. 5, lines 3-22).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Oyama to incorporate the windows used for alignment from Larson. As indicated by Larson, this is a routine alignment fiducial, which is considered equivalent to and commonly used with “dots, outline of electronic component packages”, etc. Oyama discloses the use of a protrusion which is an outline of an electronic component. As such, PHOSITA would have realized that having windows on either side of a component outline protrusion would have predictably and advantageously enabled faster production and less manufacturing rework due to enhanced alignment of mounted components, as was intended by both Oyama and Larson. To use these known expedients together would have been a routine matter and would have been combined with a reasonable expectation of success.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As previously agreed upon, Oyama does not teach the newly added claim subject matter to the orientation of the one or more protrusions. However, Takahira has been employed in the new 103 prior art rejection. The Takahira reference teaches providing the obvious orientation of the one or more protrusions, and the Examiner’s rationale for combination of references has been provided above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729